THE COURT.
It appears from the application filed herein for a writ of habeas corpus and from the documents submitted in connection therewith that the above-named minor is being detained in the custody of the chief probation officer of the city and county of San Francisco under the authority of a warrant issued by the juvenile court pending the hearing of a petition filed therein alleging that said minor is a person coming within the provisions of subdivisions b and k of section 700, article VI, of the Welfare and Institutions Code (chap. 369, Stats. 1937).  The main ground urged for the issuance of the writ is that no citation has been issued by said juvenile court, nor has any. ever been served on the minor’s mother, the lawful custodian of said minor. The application filed herein alleges, however, that the hearing in the juvenile court has been continued to December 17, 1937; and section 726 of said code provides that service of the citation shall be made at least twenty-four hours before the time set for the hearing. It will be seen, therefore, that up to the present time there has been no violation of said statutory requirement, and it must be presumed there will be none. For the reasons stated the application is denied.